         Case 1:20-cv-00755-CCB Document 15 Filed 11/05/20 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND

      CHAMBERS OF                                                              U.S. COURTHOUSE
   CATHERINE C. BLAKE                                                     101 WEST LOMBARD STREET
     DISTRICT JUDGE                                                      BALTIMORE, MARYLAND 21201
                                                                                  (410) 962-3220
                                                                                Fax (410) 962-6836




                                            November 5, 2020


MEMORANDUM TO COUNSEL

       Re:    Southerland v. Swiftfunds Fin. Servs. LLC
              Civil No. CCB-20-0755


Dear Mr. Agruss and Mr. Siddons,

        I have received plaintiff’s Motion for a judgment debtor examination of Marie Petree, as
Chief Executive Officer of defendant Swiftfunds Financial Services LLC (ECF 14). The motion
was served on Swiftfunds through an address in Connecticut (ECF 14 at 5), as was the Summons
and Complaint (ECF 6). I suggest that this Motion for examination should be mailed to Ms.
Petree at the address you have for Swiftfunds in California. (See ECF 14 at 1 n.1 and ECF 3 Ex.
B).

                                                   Sincerely yours,

                                                           /S/

                                                   Catherine C. Blake
                                                   United States District Judge
